Examiner’s Comments
1.	This office action is in response to the amendment received on 11/19/2021.
	Claims 1-20 are pending and have been examined on merits, and now allowed.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  
With respect to claims 1-20, applicant’s amendment now places the application in condition for allowance over the prior art of record.
With respect to claims 1 and 11, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious an adapter assembly, a sleeve; a trocar assembly releasably securable with the sleeve; a drive assembly including at least one flexible band extending at least partially within the sleeve; and a trocar retaining mechanism configured to releasably secure the trocar assembly within the sleeve, the trocar retaining mechanism including a retaining block for receiving the trocar assembly therethrough and a band support disposed outward of the retaining block, the band support positioned in engagement with the at least one flexible band to prevent buckling of the at least one flexible band.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
11/23/2021